Citation Nr: 0734649	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-11 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left wrist fracture with post-traumatic arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from May 1969 to June 1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In June 2007, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The veteran submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the veteran.

As a final preliminary matter, the Board notes that the 
testimony made by the veteran at the 2007 Travel Board 
hearing reflect his assertion that service connection is 
warranted for a right wrist disability secondary to his 
service-connected left wrist disability.  (See Transcript 
"T." at 8-11.)  The Board construes this evidence as 
raising an informal claim for such.  As the RO has not yet 
adjudicated this issue, it is not properly before the Board 
and is referred to the RO for appropriate action. 


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as residuals of a left wrist fracture with 
traumatic arthritis, is manifested by subjective complaints 
of pain; however, there is no objective evidence of nonunion 
of the lower half of the radius with false movement or 
ankylosis, and no more than minimal to moderate limitation of 
motion has been shown.




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for residuals of a left wrist fracture with post-
traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5212 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of an August 2005 letter from the AOJ to the appellant.  This 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was requested to submit 
any relevant evidence in his possession to VA.  

The above notice did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  However, this is 
found to be harmless error.  Indeed, the February 2006 
Statement of the Case included such information, and included 
a description of the rating formula for all possible 
schedular ratings under the veteran's assigned diagnostic 
code.  As such, the failure to include such notice in the 
VCAA letter did not prejudice the veteran here.  The August 
2005 letter also failed to discuss the law pertaining to 
effective dates.  However, because the instant decision 
denies the veteran's claim for an increased rating, no 
effective date will be assigned.  As such, the absence of 
notice as to effective dates does not prejudice the veteran 
here.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that when evaluating disabilities of the 
musculoskeletal system,  38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  The Court has held that 
where a diagnostic code is not predicated on a limited range 
of motion alone, the provisions of 38 C.F.R §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
as to the claim.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

In a statement received in August 2005, the veteran asserts 
that an increased evaluation is warranted for his service-
connected left wrist fracture with post-traumatic arthritis 
disability.  He reported his left wrist disability was 
manifested by swelling, weakness, and limitation of movement.  
As the veteran's claim was received by VA in August 2005, the 
rating period on appeal is from August 2004, one year prior 
to the date of receipt of the increased rating claim.  38 
C.F.R. § 3.400(o)(2) (2007).  However, in accordance with 38 
C.F.R. §§ 4.1 and 4.2 (2007) and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the history of the disability is for 
consideration in rating a disability.  

Historically, a July 1970 rating decision granted service 
connection for a malunion fracture of the left distal radius 
with traumatic arthritis.  A 50 percent convalescent rating 
was assigned effective from June 13, 1970.  A May 1974 rating 
decision assigned a 10 percent rating from January 12, 1971, 
and increased the rating of the veteran's service-connected 
left wrist disability to 20 percent under Diagnostic Code 
5212, effective August 30, 1973.  The Board notes that the 
veteran's 20 percent evaluation for his left wrist disability 
has been in effect for more than 20 years and is protected.  
See 38 C.F.R. § 3.951(b) (2007) ("A disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by the Department of Veterans Affairs will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.").

Documents of record establish that the veteran is right hand 
dominant.  As such, the disability at issue will be rated as 
impairment of a minor upper extremity.  38 C.F.R. § 4.69.  
Under Diagnostic Code 5212 (impairment of the radius), a 
rating of 20 percent for the minor upper extremity is 
warranted where there is nonunion of the radius in the upper 
half.  A rating of 20 percent is also warranted where there 
is nonunion in the lower half, with false movement, without 
loss of bone substance or deformity.  The next-higher rating 
of 30 percent is warranted where there is nonunion in the 
lower half, with false movement, with loss of bone substance 
(1 inch (2.5 cms.) or more) and marked deformity.

In the instant case, there is no objective finding of any 
nonunion of the left radius.  The September 2005 VA 
examination X-ray report showed an old distal radial fracture 
with an impression noting some osteoarthritic changes and no 
acute new abnormality was identified.  Additionally, private 
X-rays, as noted in a January 2007 private medical record 
signed by J.J.J., D.O., revealed significant degenerative 
changes at the radial carpal joint with widened distal radial 
metaphysis, noted to be consistent with the previous injury, 
and some mild dorsal angulation.  Dr. J.J. added that 
currently, "he is doing quite well, from a clinical 
perspective."  The Board acknowledges that the September 
2005 examination report notes a deformity of the left wrist.  
However, the VA and private X-ray reports do not show 
symptomatology of nonunion in the lower half of the radius 
that would be more nearly approximately by the next-higher 
rating.  As such, the Board finds a rating in excess of 20 
percent is not warranted under Diagnostic Code 5212.

The Board now turns to see whether a higher rating is 
warranted under other diagnostic codes.  Under Diagnostic 
Code 5211 pertaining to the ulna on the minor (non-dominant 
side), a 30 percent disability rating is warranted for 
nonunion in the upper half, with false movement: with loss of 
bone substance (1 inch (2.5 cms.) or more) and marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5211.  This is 
the only disability rating in excess of 20 percent available 
under this diagnostic code.   For the same reasons discussed 
under Diagnostic Code 5212, a rating higher than 20 percent 
is not available as there is no evidence of nonunion in the 
upper half with false movement.  Similarly, a 40 percent 
rating is not available under Diagnostic Code 5210 as there 
is no objective evidence of a nonunion of the radius and ulna 
with a fail false joint.  See September 2005 VA examination 
report and X-rays and January 2007 private medical record.

A rating in excess of 20 percent is, likewise, not warranted 
under other diagnostic codes.  The Board notes that the 
record demonstrates that the veteran's left wrist disability 
includes traumatic arthritis.  Diagnostic Code 5010 applies 
to traumatic arthritis and provides that such is evaluated 
based upon limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  

Under Diagnostic Code 5215, the maximum rating allowed for 
disability resulting from limitation of motion of the wrist 
is 10 percent.  Since the veteran has been granted a rating 
higher than the maximum 10 percent rating, an increased 
rating under this provision is not possible.  Nevertheless, 
the Board notes that upon VA examination in 2005, the veteran 
had dorsiflexion, active motion against gravity, from 0 to 75 
degrees with pain at 75 degrees and palmar flexion, active 
motion against gravity, from 0 to 25 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (noting the normal range of motion of the 
wrist is: dorsiflexion (extension) to 70 degrees, palmar 
flexion to 80 degrees).  For dorsiflexion and palmar flexion, 
the VA examiner noted no additional loss of motion on 
repetitive use.  As the veteran is in receipt of an 
evaluation beyond the maximum evaluation for limitation of 
motion of the left wrist, a DeLuca analysis would serve no 
useful purpose since a higher evaluation is not assignable on 
the basis of limitation of motion.  See Johnson, 9 Vet. App. 
at 11.

A higher rating is also not possible under Diagnostic Code 
5214 for ankylosis of the wrist.  The record contains no 
objective finding of ankylosis (favorable or unfavorable).  
Indeed, the September 2005 VA examination report found no 
joint ankylosis.  Moreover, the September 2005 VA and January 
2007 private examination reports explicitly note that the 
veteran was able to move his left wrist.  Additionally, there 
is no evidence showing that the veteran has pain or weakness 
which results in any ankylosis or a disability comparable 
therewith.  Consequently, an increased schedular rating is 
not warranted for the veteran's service-connected left wrist 
disability under Diagnostic Code 5214.

The record does not contain any evidence of impairment of 
supination and pronation with the hand fixed in supination or 
hyperpronation to warrant a 30 percent rating under 
Diagnostic Code 5213.  See Dr. J.J.'s January 2007 
examination report (noting that the veteran had some 
limitation of motion, including supination and pronation) 
(emphasis added).  

In conclusion, the Board finds that the disability picture of 
the veteran's left wrist is not more nearly approximately by 
the next-higher 30 percent rating and the currently assigned 
20 percent evaluation adequately reflects his level of 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  
The veteran testified in 2007 that his service-connected left 
wrist disability made it more difficult to perform his job as 
a grain inspector and to take a keyboard-training course at a 
local college.  See also June 2007 lay statements in support 
of the veteran's claim by G.J.S., and by B.A.W. (noting that 
the veteran has problems with work and with the keyboarding 
course).  The evidence, however, does not show that the 
veteran is unable to work.  In fact, he testified that he is 
currently employed.  (T. at 3, 9.)  The veteran's current 
schedular rating contemplates the impairment in occupational 
functioning described by the veteran.  Hence, assignment of 
an extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) 
is not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a left wrist fracture with post-traumatic arthritis, is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


